Citation Nr: 1750044	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE


Entitlement to service connection for a low back disability, to include degenerative arthritis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel


INTRODUCTION

The Veteran participated in active duty for training (ACDUTRA) in the Army National Guard from March 1967 to August 1967, in the Vietnam era.  This was converted to active military service in August 2013 when the Veteran was service connected for bilateral hearing loss and tinnitus incurred during ACDUTRA.  38 U.S.C.A. § 101(2),(24)(B).

This matter comes to Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously before the Board in June 2015.  At that time, the Board remanded the claim for further development.  Such development having not been accomplished, the claim must be returned for additional consideration.

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

This case requires remand for a medical addendum opinion because the VA examiner did not take into account the Veteran's lay statements.

In its June 2015 remand, the Board stated that the VA spine examiner should "discuss . . . the lay statements by the Veteran that he was injured" and should "provide a complete rationale for all opinions expressed and conclusions reached."  The Board also stated that the RO should "[r]eview the medical opinion obtained . . . to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry."

In his January 2016 thoracolumbar examination report, the VA examiner noted the Veteran's assertion that he injured his low back in a fall during service in outlining the evidence that was reviewed.  Significantly, the examiner also noted that although he reviewed the file he reviewed "VBMS, NO STR in VBMS system NO STR in Virtual VA system."  In discussing the basis for his medical opinion, however, the examiner based his opinion in part on no evidence of an injury in service and no treatment for many years.  Thus, in the rationale, the examiner did not take into account the Veteran's lay testimony of an in-service injury that he reported he had not sought treatment for at the time nor did he discuss the lay report of ongoing back symptoms. 

"[A] remand by . . . the Board confers on the veteran . . . as a matter of law, the right to compliance with remand orders [and] imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terns of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Veteran is not competent to diagnose any disease resulting from his injury, he is competent to report observable symptoms such as pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  Id. at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  To properly adjudicate this claim, the Board must have before it a medical opinion that weighs the Veteran's lay statements in relation to other evidence in the record.  Because the examiner did not consider the Veteran's lay testimony, and because the RO did not return the case to the examiner thereafter for a sufficient opinion, the Veteran's right to VA compliance with the Board's remand order has not been fulfilled.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the VA examiner who conducted the January 2016 VA thoracolumbar examination (or if that examiner is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lower back disability has causal origins in active service, to include consideration of the Veteran's lay statements regarding an in-service event and symptoms thereafter.

The examiner should specifically address the Veteran's contentions that he has experienced low back pain since the in-service injury, including the Veteran's statements of January 2010 ("I have had back problems ever since, to this day.") and June 2010 ("My back pain has always been a chronic problem.").  

If the VA examiner determines that further examination of the Veteran is necessary in order to render the requested medical opinion, the RO/Appeals Management Office should schedule such an examination.

2.  After ensuring that the requested actions are completed, the VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

